Fourth Court of Appeals
                                        San Antonio, Texas
                                                 OPINION
                                            No. 04-18-00418-CV

                             IN RE WOOD GROUP PSN INC.,
Miller Environmental Services L.L.C., Star Tex Gasoline & Oil Distributors Inc., Basic Energy
Services Inc., Cameron Inc., Chacho’s Vacuum Service Inc., Coastal Chemical Co. L.L.C., Flint
   Energy Services Inc., FTS International Services L.L.C., Helmerich & Payne International
 Drilling Co., Mission Petroleum Carriers Inc., Murphy Exploration & Production Company -
                USA, Murphy Oil Corporation, Plains All American Pipeline L.P.

                                     Original Mandamus Proceeding 1

              DISSENTING OPINION TO DENIAL OF EN BANC RECONSIDERATION
Dissenting Opinion by: Rebeca C. Martinez, Justice

Sitting en banc:          Sandee Bryan Marion, Chief Justice
                          Karen Angelini, Justice
                          Marialyn Barnard, Justice
                          Rebeca C. Martinez, Justice
                          Patricia O. Alvarez, Justice
                          Luz Elena D. Chapa, Justice 2
                          Irene Rios, Justice

Delivered and Filed: December 12, 2018

           I dissent to the denial of en banc reconsideration without requesting a response. See TEX. R.

APP. P. 49.2. Based on my review of the pleadings, I disagree that they entirely fail to assert the basis

of a claim against these relators for purposes of surviving a 91a motion to dismiss. Again, “(i)t is not

the court’s role, in reviewing the granting of a Rule 91a motion, to determine prematurely the merits


1
  This proceeding arises out of Cause No. 13-05-11980-DCVAJA, styled County of Dimmit v. Murphy Exploration &
Production Co., et al., pending in the 365th Judicial District Court, Dimmit County, Texas, the Honorable Amado J.
Abascal, III presiding.
2
    Not participating.
Dissenting Opinion                                                                      04-18-00418-CV


of an alleged cause of action, but rather to recognize the foundation of one.” Vasquez v. Legend Natural

Gas III, LP, 492 S.W.3d 448, 462 (Tex. App.—San Antonio 2016, pet. denied) (Martinez, J.,

dissenting); TEX. R. CIV. P. 91a.

        I would therefore uphold the trial court’s decision to deny the defendants’ Rule 91a motion.

                                                   Rebeca C. Martinez, Justice




                                                  -2-